DETAILED ACTION

Applicant’s response field on 02/10/2021 has been fully considered. Claims 1-16 are pending. Claims 1 are amended. Claims 11-13 are withdrawn. Claims 15-16 are new.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4, 9-10, and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Izutani et al. (US 2013/0200298 A1).
Regarding claims 1-2 and 15, Izutani teaches a thermal conductive sheet comprising an epoxy resin, wherein the epoxy resin comprises a crystalline bisphenol epoxy resin [0011], wherein the crystalline bisphenol epoxy resin is a crystalline bisphenol F epoxy resin [0038], which reads on a thermosetting epoxy resin sheet which comprises a composition containing (A) a bisphenol F type epoxy resin having crystallinity as claimed. Izutani teaches that the epoxy resin optionally further comprises a high molecular weight epoxy resin [0045] that is a triphenyl-methane epoxy resin or a trishydroxyphenyl-methane epoxy resin [0047], which optionally reads on the limitation wherein the composition further contains (B) a polyfunctional type epoxy resin which has three or more epoxy groups in one molecule and is solid at 25°C and other than the Component (A), wherein the Component (B) is a trisphenol alkane type epoxy resin as 
Izutani does not teach a specific embodiment wherein the composition further contains (B) a polyfunctional type epoxy resin which has three or more epoxy groups in one molecule and is solid at 25°C and other than the Component (A), wherein the Component (B) is a trisphenol alkane type epoxy resin. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to use Izutani’s high molecular weight epoxy resin that is a triphenyl-methane epoxy resin or a trishydroxyphenyl-methane epoxy resin to substitute for a fraction of Izutani’s crystalline bisphenol epoxy resin that is a crystalline bisphenol F epoxy resin, which would read on the limitation wherein the composition further contains (B) a polyfunctional type epoxy resin which has three or more epoxy groups in one molecule and is solid at 25°C and other than the Component (A), wherein the Component (B) is a trisphenol alkane type epoxy resin. One of ordinary skill in the art would have been motivated to do so because it would have been beneficial for modifying mechanical properties of Izutani’s thermal conductive sheet because Izutani teaches that the thermal conductive sheet comprises an epoxy resin, wherein the epoxy resin comprises a crystalline bisphenol epoxy resin [0011], that the crystalline bisphenol epoxy resin is a crystalline bisphenol F epoxy resin [0038], that the epoxy resin optionally further comprises a high molecular weight epoxy resin [0045] that is a triphenyl-methane epoxy resin or a trishydroxyphenyl-methane epoxy resin [0047], and that the high molecular weight 
Izutani does not teach a specific embodiment wherein the composition further contains (E) an imidazole-based curing accelerator having a melting point of 170°C or higher, and one hydroxymethyl groups in one molecule. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to use Izutani’s curing accelerator that is 2-phenyl-4-methyl-5-hydroxymethyl imidazole to modify Izutani’s thermal conductive sheet, which would read on the limitation wherein the composition further contains (E) an imidazole-based curing accelerator having a melting point of 170°C or higher, and one hydroxymethyl groups in one molecule as claimed. One of ordinary skill in the art would have been motivated to do so because Izutani teaches that the thermal conductive sheet [0011] optionally further comprises a curing accelerator [0069] that is 2-phenyl-4-methyl-5-hydroxymethyl imidazole [0070], which would have been beneficial for accelerating curing of Izutani’s thermal conductive sheet during curing.
The limitation wherein the thermosetting epoxy resin sheet is a thermosetting epoxy resin sheet for encapsulating a semiconductor is an intended use. The thermal conductive sheet that is rendered obvious by Izutani is capable of performing as a thermosetting epoxy resin sheet for encapsulating a semiconductor because Izutani renders obvious all of the claimed ingredients, amounts, process steps, and process conditions of the thermosetting epoxy resin sheet for encapsulating a semiconductor as explained above. To satisfy an intended use limitation which is limiting, a prior art 
Regarding claims 3-4, as explained above for claim 1, before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to use Izutani’s curing accelerator that is 2-phenyl-4-methyl-5-hydroxymethyl imidazole to modify Izutani’s thermal conductive sheet, which would read on the limitation wherein the Component (E) is represented by the general formula (1), wherein, R1 independently represents a methyl group, R2 independently represents a hydroxymethyl group, at least one of R1 and R2 is a hydroxymethyl group, R3 represents a hydrogen atom, and Ph represents a phenyl group as claimed.
Regarding claim 9, the Office recognizes that all of the claimed physical properties are not positively taught by Izutani, namely that the thermosetting epoxy resin sheet for encapsulating a semiconductor is a material in which a cured product thereof obtained by pressure molding with a molding pressure of 6.9 N/mm2 at 175°C for 180 seconds, and then, secondary curing at 180°C for 4 hours, which has a glass transition temperature measured by thermomechanical analysis (TMA) of 150°C or higher. However, Izutani renders obvious all of the claimed ingredients, amounts, process steps, and process conditions of the thermosetting epoxy resin sheet for encapsulating a semiconductor according to claim 1, as explained above. Furthermore, the instant application recites that when such a thermosetting epoxy resin sheet for encapsulating a semiconductor is employed, it becomes a thermosetting epoxy resin sheet for encapsulating a semiconductor which is excellent in flexibility in a state before curing, and good in handling property, while maintaining a high glass transition temperature 
Regarding claim 10, the Office recognizes that all of the claimed physical properties are not positively taught by Izutani, namely that the thermosetting epoxy resin sheet for encapsulating a semiconductor has a deflection amount of the sheet of 25 mm or more in a three-point bending test in an uncured state. However, Izutani renders obvious all of the claimed ingredients, amounts, process steps, and process conditions of the thermosetting epoxy resin sheet for encapsulating a semiconductor according to claim 1, as explained above. Furthermore, the instant application recites that it is preferable that the thermosetting epoxy resin sheet for encapsulating a semiconductor has 6a deflection amount of the sheet of 25 mm or more in a three-point bending test in an uncured state [0020], and that in the thermosetting epoxy resin sheet for encapsulating a semiconductor of the present invention thus obtained, a deflection amount of the sheet in the three-point bending test in the uncured state is preferably 30 mm or more, more preferably 40 to 100 mm [0070]. Therefore, the claimed physical properties would naturally arise from the thermosetting epoxy resin sheet for 
Regarding claim 14, Izutani teaches that the thermal conductive sheet comprises an epoxy resin and a curing agent, wherein the epoxy resin comprises a crystalline bisphenol epoxy resin, wherein the curing agent contains phenol resin [0011], wherein the crystalline bisphenol epoxy resin is a crystalline bisphenol F epoxy resin [0038], that the epoxy resin optionally further comprises a high molecular weight epoxy resin [0045] that is a triphenyl-methane epoxy resin or a trishydroxyphenyl-methane epoxy resin [0047], that the mixing ratio of the crystalline bisphenol epoxy resin with respect to the epoxy resin is 100 mass % or less and is 10 mass % or more [0044], that the curing agent has a partial structure represented by the formula 
    PNG
    media_image1.png
    92
    143
    media_image1.png
    Greyscale
 [0057], and that the mixing ratio of the curing agent is adjusted so that the ratio of the epoxy group equivalent to the phenolic hydroxyl group equivalent is 1.0/0.3 to 1.0/1.8 [0068], 
    PNG
    media_image1.png
    92
    143
    media_image1.png
    Greyscale
 [0057], and that the mixing ratio of the curing agent is adjusted so that the ratio of the epoxy group equivalent to the phenolic hydroxyl group equivalent is 1.0/0.3 to 1.0/1.8 [0068], which reads on the limitation wherein an amount of the Component (C) is such that the equivalent ratio of the phenolic hydroxyl groups in the Component (C) is 0.3 to 1.8 relative to a total amount of epoxy groups in the Component (A) and the Component (B), which means that 86.7% of Izutani’s range overlaps with the claimed range, which therefore reads on the claimed range with sufficient specificity.
Izutani does not with sufficient specificity wherein an amount of the Component (A) is in a range of 12 to 35 parts by mass relative to a sum of 100 parts by mass of the Component (B) and the Component (C). Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to optimize the 
    PNG
    media_image1.png
    92
    143
    media_image1.png
    Greyscale
 [0057], and that the mixing ratio of the curing agent is adjusted so that the ratio of the epoxy group equivalent to the phenolic hydroxyl group equivalent is 1.0/0.3 to 1.0/1.8 [0068], which means that the amount of Izutani’s crystalline bisphenol epoxy resin that 
Regarding claim 16, Izutani does not teach that the thermal conductive sheet comprises a thermoplastic elastomer, and Izutani’s thermal conductive sheet would not inherently comprise a thermoplastic elastomer, which reads on the limitation wherein the composition does not include a thermoplastic elastomer as claimed.

Claims 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over Izutani et al. (US 2013/0200298 A1) as applied to claims 1-4, and further in view of Hatakeyama et al. (US 2014/0367883 A1).
Regarding claims 5-8, Izutani renders obvious the thermosetting epoxy resin sheet for encapsulating a semiconductor according to claims 1-4 as explained above.
Izutani does not teach that the Component (D) contains silica. However, Hatakeyama teaches inorganic microparticles that are silica that are present in a material component [0070] that further comprises a polymer matrix [0059] that optionally comprises a thermosetting resin component [0073] that is an epoxy resin [0075] that is optionally a crystalline bisphenol epoxy resin that is a bisphenol F epoxy resin and a triphenyl-methane epoxy resin or a trishydroxyphenyl-methane epoxy resin [0077-0078], wherein the material component optionally further comprises a curing agent [0081] that is a phenol compound and an imidazole compound [0082, 0090, 0091] that is 2-phenyl-.

Response to Arguments
Applicant’s arguments, see p. 6-13 with respect to the rejection of claim(s) 1-10 and 14 under 35 U.S.C. 103 as being unpatentable over Toyoda et al. (US 2013/0185934 A1) as evidenced by Nippon Kayaku (Nippon Kayaku, “Epoxy Resins th Edition, 2020) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's arguments filed 02/10/2021 have been fully considered but they are not persuasive. In response to the applicant’s argument that rejoinder, examination, and allowance of claims 11-13 is requested because the remaining claims are allowable (p. 13), claims 11-13 are withdrawn and are not eligible for rejoinder because claims 11-13 depend from claim 1, and claim 1 is not allowable.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID KARST whose telephone number is (571)270-7732.  The examiner can normally be reached on Monday-Friday 8:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DAVID T KARST/Primary Examiner, Art Unit 1767